FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAVIER AMADO-ORTEGA, a.k.a. Javier                No. 11-70817
Amador Ortega,
                                                  Agency No. A096-210-714
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Javier Amado-Ortega, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction over this petition for review because Amado-Ortega

failed to establish that his waiver of the right to appeal the immigration judge’s

decision was not knowing and considered. See Biwot v. Gonzales, 403 F.3d 1094,

1098 (9th Cir. 2005) (where a waiver of appeal was not knowing and considered,

the waiver does not strip us of jurisdiction). Amado-Ortega was represented by

counsel, and raised no ineffective assistance of counsel claim. See Magallanes-

Damian v. INS, 783 F.2d 931, 934 (9th Cir. 1986) (aliens “are generally bound by

the conduct of their attorneys, including admissions made by them, absent

egregious circumstances).

      To the extent that Amado-Ortega now raises an ineffective assistance of

counsel claim, we lack jurisdiction to consider this claim because it was not raised

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      In light of our disposition, we do not consider Amado-Ortega’s remaining

contentions.

      PETITION FOR REVIEW DISMISSED.




                                           2                                    11-70817